Citation Nr: 1022036	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-21 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to non-service-connected death pension.  



WITNESS AT HEARING ON APPEAL

Appellant and M. F.



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to May 
1969.  He died in August 2004.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In May 2007, a hearing was held at the RO before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The transcript of the hearing is in the claims 
folder.  

In February 2008, the Board remanded the case with 
instructions that the agency of original jurisdiction (AOJ) 
should ask the appellant to complete Improved Pension 
Eligibility Verification Reports.  The forms were forwarded 
to her and she returned them.  The AOJ readjudicated the 
claim, issued a supplemental statement of the case and 
forwarded it to the Board for further appellate review.  


FINDINGS OF FACT

For the years 2004 through 2009, the appellant's countable 
income exceeded the applicable maximum annual pension rates, 
without sufficient unreimbursed medical expenses to warrant 
exclusion from that income.



CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of 
non-service-connected death pension benefits.  38 U.S.C.A. §§ 
1521, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.3(a), 3.23, 
3.271, 3.272, 3.273 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in December 2004.  It explained 
the type of evidence necessary to substantiate her claim, as 
well as an explanation of what evidence was to be provided by 
her and what evidence the VA would attempt to obtain on her 
behalf.  The initial notice letter was provided before the 
adjudication of her claim.  

In October 2009, the AOJ notified the appellant that she 
needed to complete and submit enclosed VA Forms 21-0518-1, 
Eligibility Verification Report and VA Forms 21-8416, Medical 
Expense Report for the years 2004, 2005, 2006, 2007, 2008, 
and 2009.  Thereafter, the appellant was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond.  
This cured any notice defects before the agency of original 
jurisdiction (AOJ) readjudicated the case by way of a 
supplemental statement of the case issued in February 2010.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The appellant has 
returned the Eligibility Verification Reports and Medical 
Expense Reports.  She has provided additional income 
information.  Significantly, she has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Discussion

The surviving spouse of a veteran who meets the wartime 
service requirements can be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. 
§ 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind 
from any source shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271.  For the purpose 
of determining initial entitlement, the monthly rate of 
pension shall be computed by reducing the applicable maximum 
pension rate by the countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. 
§ 3.273(a).  Nonrecurring income (income received on a one-
time basis) will be counted, for pension purposes, for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(c).  

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) 
and is to be given the same force and effect as if published 
in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual 
pension rate is adjusted from year to year.  

Relevant to this claim, the MAPR was:
	$6,634 effective December 1, 2003; 
	$6,814 effective December 1, 2004; 
        $7,094 effective December 1, 2005; 
        $7,329 effective December 1, 2006; 
        $7,498 effective December 1, 2007; 
        $7,933 effective December 1, 2008; and 
        $7,933 effective December 1, 2009.  

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income.  Certain 
unreimbursed medical expenses may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  To be considered, the total expense 
must be in excess of five percent of the MAPR.  38 C.F.R. 
§ 3.272.  However, the VA can only consider medical expenses 
to be ongoing, and therefore deductable, if they are 
reasonably predictable.  

In May 2007, the appellant and a witness appeared before the 
undersigned and gave sworn testimony.  She felt she should be 
awarded pension because she had taken care of the Veteran 
when he was sick.  She stated that she was trying to pay his 
medical bills but it was rough and she had not paid the 
medical bills.  

In November 2009, the AOJ received Eligibility Verification 
Reports showing no income and a Medical Expense Report with a 
check mark by the words "private insurance" but not 
actually listing any expenses.  The appellant wrote that the 
Veteran had medical expenses but she was not able to pay 
them.  


In February 2010, the appellant reported that her yearly 
gross from her job was:
        $21,000 in 2004; 
        $22,000 in 2005; 
        $23,000 in 2006; 
        $23,000 in 2007; 
        $24,000 in 2008; and 
        $25,274 in 2009.  
She also reported that she filed for Social Security benefits 
in 2008 and received $1,324.00 every month.  She explained 
that the Veteran had substantial medical bills but she was 
unable to pay them.  

While the Board sympathizes with the loss of the appellant's 
husband, it is clear that her income exceeds the MAPR by a 
substantial margin; and she has not indentified any expenses 
that we could use to reduce her countable income.  
Consequently, we are unable to grant her request for pension.  


ORDER

Entitlement to non-service-connected death pension is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


